Case 3:18-cv-02119-HZ   Document 1-1   Filed 12/10/18   Page 1 of 18




               EXHIBIT A




                                                                       1
            Case 3:18-cv-02119-HZ     Document 1-1 Filed 12/10/18    Page 2 of 18
                                      11/30/2018 2:18 PM
                                          18CV54883

1

2

3

4

5

6

7

8

9
                 IN THE CIRCUIT COURT FOR THE STATE OF OREGON
10
                                  FOR MULTNOMAH COUNTY
11

12

13   DAVID JOHNSON                              Case No.
     CHRIS HARRIS
14
     individually and on behalf                 CLASS ACTION
15   of other customers,                        COMPLAINT

16                      Plaintiffs,             Negligent Data Breach
17
                  vs.                           Not Subject to Mandatory Arbitration
18
     MARRIOTT                                   Filing Fee Authority: ORS 21.135(1)
19
     INTERNATIONAL, INC.
20
                        Defendant.
21

22

23                                            1.
24
                                  FACTUAL ALLEGATIONS
25
            In days past, hotel customers had to worry about things like unwashed towels
26

27   and bed bugs. In today’s digital age, the primary worry of hotel customers is the

28   security of their card numbers and other sensitive personal information.



     CLASS ACTION COMPLAINT – Page 1 of 7

                                                                                         2
              Case 3:18-cv-02119-HZ        Document 1-1   Filed 12/10/18   Page 3 of 18


1

2                                                 2.

              For the past four years, over 500 million customers expecting a comfortable
3

4
     worry-free stay at Marriott were instead exposed to one of the largest digital
5

6    infestations in history. Marriott knew that its failure to protect its customers’

7    personal information from unauthorized access would cause serious risks of
8
     unauthorized activity, fraudulent charges, credit harm, identify theft, and increased
9
     spam for years to come. Marriott has been on notice that its data systems were
10

11   vulnerable to a massive breach for the past several years, in part because Marriott

12   was already the target of a successful cyber-attack in 2015, exposing its customers’
13
     card numbers to hackers.
14
                                                  3.
15

16            On its website, Marriott claims to live by the #GoldenRule.1 Marriot says it

17
     treats its customers as it would like to be treated. Marriott claims the #GoldenRule
18
     has always been its guiding principle, but this massive negligent data breach proves
19

20
     that Marriott has lost its way. Plaintiffs, former or current Marriott customers who

21   were affected by its massive data breach, bring this case as part of a nationwide class
22
     action effort to allow up to $12.5 billion in fair compensation.
23

24

25

26

27

28


     1   http://goldenrule.marriott.com/

     CLASS ACTION COMPLAINT – Page 2 of 7

                                                                                            3
            Case 3:18-cv-02119-HZ     Document 1-1      Filed 12/10/18   Page 4 of 18


1

2                                              4.

           Plaintiffs bring this action to ensure that Marriott and all other multibillion-
3

4
     dollar international hotel chains understand that respecting the privacy of their
5

6    customers means taking all steps necessary to ensure that their personal

7    information is not accessed by unauthorized third parties.
8
                                               5.
9
           Defendant Marriott International, Inc. (Marriott) is a $40 billion net worth
10

11   publicly traded Delaware corporation with over 6,700 hotel locations worldwide, over

12   170,000 employees, and over $20 billion in annual revenue. Marriott conducted
13
     regular and sustained business in Multnomah County, Oregon and regularly took
14
     reservations in Oregon from 2014 to 2018.
15

16                                             6.

17
           This complaint’s allegations are based on personal knowledge as to plaintiffs’
18
     own behavior and made upon information and belief as to the behavior of others.
19

20
     Plaintiffs are among the 500 million people who made reservations at Marriott from

21   2014 to 2018 using their card numbers, names, addresses, dates of birth, email
22
     addresses, phone numbers, and other personal information, and who were then
23
     injured due to Marriott’s negligent data breach.
24

25

26

27

28




     CLASS ACTION COMPLAINT – Page 3 of 7

                                                                                            4
            Case 3:18-cv-02119-HZ     Document 1-1     Filed 12/10/18   Page 5 of 18


1

2                                              7.

           Plaintiffs request Marriott provide fair compensation that will ensure every
3

4
     customer affected by its data breach will not be out-of-pocket for the costs and harm
5

6    caused by unauthorized credit and debt activity, fraudulent charges, identity theft,

7    increased spam, and independent third-party credit repair and monitoring services.
8
     Throughout the past four years, Marriott collected and stored personal information
9
     from plaintiffs. Marriott owed a legal duty to plaintiffs to use reasonable care to
10

11   protect their personal information from unauthorized access by third parties.

12   Marriott knew that its failure to protect plaintiffs’ personal information from
13
     unauthorized access would cause serious risks of unauthorized activity, fraudulent
14
     charges, credit harm, identify theft, and increased spam for years to come.
15

16                                             8.

17
           On November 30, 2018, Marriott announced for the first time that it had been
18
     hacked by unauthorized third parties, subjecting plaintiffs to unauthorized activity,
19

20
     fraudulent charges, credit harm, identify theft, and increased spam and other

21   economic damages. Marriott knew it had been hacked for several months, and failed
22
     to timely notify customers of its data breach in the most expeditious manner possible
23
     as the law requires. In an attempt to increase profits, Marriott negligently failed to
24

25   maintain adequate technological safeguards to protect plaintiffs’ information from

26   unauthorized access by hackers. Hackers targeted plaintiffs’ information for the sole
27
     purpose of using the information to commit fraud.
28




     CLASS ACTION COMPLAINT – Page 4 of 7

                                                                                              5
            Case 3:18-cv-02119-HZ     Document 1-1    Filed 12/10/18   Page 6 of 18


1

2                                              9.

           Marriott knew and should have known that failure to maintain adequate
3

4
     technological safeguards would eventually result in a massive data breach, in part
5

6    because its systems had been the target of a successful cyber-attack in 2015,

7    exposing its customers’ card numbers to hackers. Marriott could have and should
8
     have substantially increased the amount of money it spent to protect against cyber-
9
     attacks but chose not to. Plaintiffs and other customers should not have to bear the
10

11   expense caused by Marriott’s negligent failure to safeguard their card numbers and

12   personal information from cyber-attackers.
13
                                               10.
14
           As a direct result of Marriott’s negligence as alleged in this complaint,
15

16   plaintiffs suffered economic damages including unauthorized credit and debt

17
     activity, fraudulent charges, identity theft, increased spam, independent third-party
18
     credit repair and monitoring costs, and the actual loss of card information and other
19

20
     personal information to hackers seeking to use the information for fraudulent

21   purposes. The economic damages Marriott caused its customers could have been
22
     mitigated had Marriott notified them that their information was compromised in the
23
     most expeditious manner.
24

25

26

27

28




     CLASS ACTION COMPLAINT – Page 5 of 7

                                                                                             6
            Case 3:18-cv-02119-HZ     Document 1-1     Filed 12/10/18   Page 7 of 18


1

2                                              11.

                                    CAUSE OF ACTION
3

4
                                         Negligence
5

6          As alleged in this complaint, Marriott undertook care of card numbers and

7    other personal information belonging to plaintiffs and the putative class members,
8
     then breached its legal duty by failing to maintain adequate technological
9
     safeguards, falling below the standard of care in the technological industry, directly
10

11   and proximately causing foreseeable economic damages including unauthorized

12   credit and debt activity, fraudulent charges, identity theft, increased spam,
13
     independent third-party credit repair and monitoring costs, and the actual loss of
14
     personal information to hackers seeking to use the information for fraudulent
15

16   purposes, in amounts to be decided by the jury. Marriott’s failure to comply with

17
     laws requiring it to notify customers of its data breach in the most expeditious
18
     manner possible constituted negligence per se. Plaintiffs and the putative class
19

20
     members are entitled to a court order requiring Marriott to maintain adequate

21   technological safeguards to avoid another massive data breach in the future,
22
     equitable relief in the form of an accounting of exactly how their card numbers and
23
     other personal information were accessed without authorization by third parties,
24

25   and unless agreed upon by Marriott, an order to preserve all documents and

26   information (and electronically stored information) pertaining to this case. This is
27
     not a request for damages.
28




     CLASS ACTION COMPLAINT – Page 6 of 7

                                                                                              7
           Case 3:18-cv-02119-HZ      Document 1-1       Filed 12/10/18   Page 8 of 18


1

2                                              12.

                                  PRAYER FOR RELIEF
3

4
       A. Injunctive and equitable relief as described in paragraph 11,
5

6      B. An order certifying this matter as a class action,

7      C. Reimbursement of costs, and
8
       D. Other relief the Court may deem necessary.
9

10

11                            REQUEST FOR JURY TRIAL

12        Plaintiffs respectfully request a trial by a jury of their peers.
13

14   November 30, 2018
15

16                                                    RESPECTFULLY FILED,

17

18                                                    /s/ Michael Fuller
     Mark Geragos, Pro Hac Pending                    Michael Fuller, OSB No. 09357
19   Ben Meiselas, Pro Hac Pending                    Lead Trial Attorney for Plaintiffs
20
     Lori Feldman, Pro Hac Pending                    OlsenDaines
     Of Attorneys for Plaintiffs                      US Bancorp Tower
21   Geragos & Geragos                                111 SW 5th Ave., Suite 3150
     Historic Engine Co. No. 28                       Portland, Oregon 97204
22
     644 South Figueroa Street                        michael@underdoglawyer.com
23   Los Angeles, California 90017                    Direct 503-743-7000
     geragos@geragos.com
24   Phone 213-625-3900
25                                                    Kelly Jones, OSB No. 074217
                                                      Of Attorneys for Plaintiffs
26                                                    The Law Office of Kelly Jones
                                                      kellydonovanjones@gmail.com
27
                                                      Phone 503-847-4329
28




     CLASS ACTION COMPLAINT – Page 7 of 7

                                                                                           8
Case 3:18-cv-02119-HZ   Document 1-1   Filed 12/10/18   Page 9 of 18




               EXHIBIT B




                                                                       9
'HWDLOV            Case 3:18-cv-02119-HZ                   Document 1-1     Filed 12/10/18   Page 10 of 18        3DJHRI


              Case Information




              &9                      08/&LYLO

                                   7RUW*HQHUDO       2SHQ




              Party


                                                                                  Ú
              -RKQVRQ'DYLG                                       Lead Attorney
                                                                    FULLER, MICHAEL
                                                                    5HWDLQHG




                                                                                  Ú
              +DUULV&KULV                                        Lead Attorney
                                                                    FULLER, MICHAEL
                                                                    5HWDLQHG




              0DUULRWW,QWHUQDWLRQDO,QF




              Events and Hearings
                                                                                                             10


KWWSVZHESRUWDOFRXUWVRUHJRQJRYSRUWDO+RPH:RUNVSDFH0RGH"S                                                  
'HWDLOV           Case 3:18-cv-02119-HZ              Document 1-1       Filed 12/10/18   Page 11 of 18        3DJHRI
                                          Ú



                  &ODVV$FWLRQ1HJOLJHQW'DWD%UHDFK12768%-(&772
                  0$1'$725<$5%,75$7,21


                                      Ú



                -RKQVRQ'DYLG+DUULV&KULV




              Financial


                   Total Financial Assessment                              $265.00
                   Total Payments and Credits                              $265.00


               11/30/2018     Transaction                                 $265.00
                              Assessment

               11/30/2018     xWeb               Receipt #   Johnson,   ($265.00)
                              Accessed           2018-       David
                              eFile              1091995




                                                                                                         11


KWWSVZHESRUWDOFRXUWVRUHJRQJRYSRUWDO+RPH:RUNVSDFH0RGH"S                                              
     Case 3:18-cv-02119-HZ   Document 1-1   Filed 12/10/18   Page 12 of 18




                          
                          
                      (;+,%,7&





                                                                             12
              Case 3:18-cv-02119-HZ         Document 1-1       Filed 12/10/18       Page 13 of 18




   1

   2

   3

   4

   5                     IN THE CIRCUIT COURT OF THE STATE OF OREGON
                                FOR THE COUNTY OF MULTNOMAH
   6

   7 DAVID JOHNSON, CHRIS HARRIS,              )
                                               )
   8 individually and on behalf of other customers,             Case No. 18-cv-54883
                                               )
   9                           Plaintiff,      )                NOTICE OF FILING OF NOTICE
             v.                                )                OF REMOVAL
  10                                           )
       MARRIOTT INTERNATIONAL, INC.,           )
  11                                           )
  12                           Defendant.      )
       _______________________________________ )
  13

  14
              PLEASE TAKE NOTICE that Defendant Marriott International, Inc., by its undersigned
  15 attorneys, filed a notice pursuant to 28 U.S.C. §§ 1332(d), 1441, 1446, and 1453 to remove the

  16 above-captioned action from the Circuit Court for the State of Oregon for Multnomah County, in

  17 which it is now pending, to the United States District Court for the District of Oregon.

  18          PLEASE TAKE FURTHER NOTICE that a true and correct copy of the Notice of
  19 Removal and Certificate of Service accompanies this Notice of Filing of Notice of Removal.

  20 (See Exhibit 1.)

  21          PLEASE TAKE FURTHER NOTICE THAT, pursuant to 28 U.S.C. § 1446(d), the filing

  22 of the Notice of Removal and this Notice of Filing of Notice of Removal effects the removal of

  23 this action to the United States District Court for the District of Oregon.

  24

  25

  26

PAGE 1 NOTICE OF FILING OF NOTICE OF                                                   BAKER HOSTETLER LLP
       REMOVAL                                                                         999 Third Avenue, Suite 3600
                                                                                            Seattle, WA 98104-4040
                                                                         Telephone: 206.332.1380 Fax: 206.624.7317

                                                                                                              13
            Case 3:18-cv-02119-HZ   Document 1-1     Filed 12/10/18        Page 14 of 18




   1 Dated: December 10, 2018         Respectfully submitted,
   2

   3
                                      By:   /s/ Curt R. Hineline
   4                                        Curt R. Hineline (Oregon Bar No. 913153)
                                            Baker Hostetler LLP
   5                                        999 Third Ave., Suite 3600
                                            Seattle, WA 98104
   6                                        chineline@bakerlaw.com
                                            Ph: (206) 332-1380
   7                                        Fax: (206) 624-7317
   8                                  Attorney for Marriott International, Inc.
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

PAGE 2 NOTICE OF FILING OF NOTICE OF                                          BAKER HOSTETLER LLP
       REMOVAL                                                                999 Third Avenue, Suite 3600
                                                                                   Seattle, WA 98104-4040
                                                                Telephone: 206.332.1380 Fax: 206.624.7317

                                                                                                     14
             Case 3:18-cv-02119-HZ        Document 1-1      Filed 12/10/18          Page 15 of 18




   1                                 CERTIFICATE OF SERVICE

   2         I, Curt R. Hineline, certify that on the 10th day of December, 2018, the foregoing

   3 NOTICE OF FILING OF NOTICE OF REMOVAL was served via OJD eFile, email, and first-

   4 class mail, postage prepaid, on the following:

   5                Michael Fuller
                    OlsenDaines
   6                US Bancorp Tower
                    111 SW 5th Ave., Suite 3150
   7                Portland, Oregon 97204
                    michael@underdoglawyer.com
   8
                    Mark Geragos
   9                Ben Meiselas
                    Lori Feldman
  10                Geragos & Geragos
                    Historic Engine Co. No. 28
  11                644 South Figueroa Street
                    Los Angeles, CA 90017
  12                geragos@geragos.com
                    meiselas@geragos.com
  13                lori@geragos.com
  14                Kelly Jones
                    The Law Office of Kelly Jones
  15                kellydonovanjones@gmail.com
  16
                                                  /s/ Curt R. Hineline
  17
                                                  Curt R. Hineline
  18
                                                  Attorney for Marriott International, Inc.
  19

  20

  21

  22

  23

  24

  25

  26

PAGE 3 NOTICE OF FILING OF NOTICE OF                                                   BAKER HOSTETLER LLP
       REMOVAL                                                                         999 Third Avenue, Suite 3600
                                                                                            Seattle, WA 98104-4040
                                                                         Telephone: 206.332.1380 Fax: 206.624.7317

                                                                                                              15
Case 3:18-cv-02119-HZ   Document 1-1   Filed 12/10/18   Page 16 of 18




               EXHIBIT D




                                                                        16
      Case 3:18-cv-02119-HZ             Document 1-1      Filed 12/10/18      Page 17 of 18




From: Michael Fuller <michael@underdoglawyer.com>
Sent: Monday, December 10, 2018 1:01 PM
To: Busen, Carey <cbusen@bakerlaw.com>
Cc: geragos@geragos.com; Kelly Jones <kellydonovanjones@gmail.com>; Ben Meiselas
<meiselas@geragos.com>; Lori Feldman <lori@geragos.com>; Rex Daines
<rdaines@olsendaines.com>; Yaneli M. Silva <ysilva@olsendaines.com>; Michelle Moreno
<MMoreno@olsendaines.com>
Subject: Re: Johnson, Harris v. Marriott International, Inc., Case No. 18CV54883

No objection. Please feel free to cc: Lori and Ben directly on all correspondence moving forward.

Thanks,

Michael Fuller
Partner
OlsenDaines
503-743-7000


On Mon, Dec 10, 2018 at 9:22 AM Busen, Carey <cbusen@bakerlaw.com> wrote:

  Counsel,

  BakerHostetler represents Marriott International, Inc. in the above-captioned case. We intend to
  file a notice of removal at 5PM Eastern today. Please let me know if your clients consent to the
  removal of this case to the United State District Court for the District of Oregon.

  Thank you,
  Carey Busen

  Carey S. Busen
  Partner


  Washington Square
  1050 Connecticut Ave, N.W. | Suite 1100
  Washington, DC 20036-5403
  T +1.202.861.1568

  cbusen@bakerlaw.com
  bakerlaw.com



                                                                                                     17
      Case 3:18-cv-02119-HZ                       Document 1-1               Filed 12/10/18   Page 18 of 18




This email is intended only for the use of the party to which it is
addressed and may contain information that is privileged,
confidential, or protected by law. If you are not the intended
recipient you are hereby notified that any dissemination, copying
or distribution of this email or its contents is strictly prohibited.
If you have received this message in error, please notify us immediately
by replying to the message and deleting it from your computer.

Any tax advice in this email is for information purposes only. The content
of this email is limited to the matters specifically addressed herein
and may not contain a full description of all relevant facts or a
complete analysis of all relevant issues or authorities.

Internet communications are not assured to be secure or clear of
inaccuracies as information could be intercepted, corrupted, lost,
destroyed, arrive late or incomplete, or contain viruses. Therefore,
we do not accept responsibility for any errors or omissions that are
present in this email, or any attachment, that have arisen as a result
of e-mail transmission.




                                                                                                              18
